Case 4:20-cv-12026-SDD-EAS ECF No. 3 filed 08/07/20            PageID.23    Page 1 of 3



              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
DWAYNE LEO POWELL,
                                     Case No. 20-12026
            Petitioner,
                                     Stephanie Dawkins Davis
v.                                   United States District Judge

HEIDI WASHINGTON, ET AL,

               Respondents.
___________________________________/

                   ORDER TRANSFERRING THE CASE
               TO THE WESTERN DISTRICT OF MICHIGAN

      Petitioner Dwayne Leo Powell, a state prisoner incarcerated at the Chippewa

Correctional Facility in Kincheloe, Michigan, filed a pro se habeas corpus petition

under 28 U.S.C. § 2254 and an emergency motion for a temporary restraining

order. (ECF Nos. 1 and 2). The present petition does not challenge the validity of

Petitioner’s state court conviction. Rather, Petitioner asserts in the instant action

that due to the conditions at the Chippewa facility with respect to the spread of

COVID-19, his continued incarceration violates his constitutional rights.

      A state prisoner in a state that has two or more federal judicial districts may

file a habeas petition in the district where the prisoner is in custody or in the

district where the prisoner was convicted and sentenced. 28 U.S.C. § 2241(d). The

district having custody of the prisoner and the district where the prisoner was
                                           1
 Case 4:20-cv-12026-SDD-EAS ECF No. 3 filed 08/07/20                 PageID.24      Page 2 of 3



convicted and sentenced have concurrent jurisdiction to entertain the application.

Id. Moreover, the Court in the district where the petition was filed may, in the

exercise of its discretion and in furtherance of justice, transfer the application to

the other district for a hearing and determination. Id.; see also 28 U.S.C. § 1404(a)

(“For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might

have been brought.”).

       Here, the petition for writ of habeas corpus is not attacking Petitioner’s

conviction. Instead, his petition and motion for a TRO are solely focused on

challenging the conditions of his confinement due to the spread of COVID-19 at

his place of confinement in Chippewa County, which is within the geographical

confines of the Western District of Michigan. See 28 U.S.C. § 102(b)(2).

       Because of the potential inconvenience and expense of moving Petitioner

between his facility 1 and the Court for any hearings and because the entirety of his

petition relates to acts and witnesses within the confines of the Western District of

Michigan, the interests of justice are furthered by a transfer of the case to the



       1
          The court recognizes that such hearings are currently generally conducted via electronic
means in this district rather than in-person, but this change in procedure is not permanent. The
duration of this practice is unpredictable and largely dictated by circumstances beyond the
court’s control. Thus, this factor may or may not apply to petitioner’s case if retained in the
Eastern District.
                                                   2
Case 4:20-cv-12026-SDD-EAS ECF No. 3 filed 08/07/20         PageID.25   Page 3 of 3



Western District of Michigan. See Starnes v. McGuire, 512 F.2d 918, 931 (D.C.

Cir. 1974); see also Barrera v. Decker, 2020 WL 1686641, at *1 (S.D.N.Y. Apr. 7,

2020) (district court in the Southern District of New York lacked venue over

habeas petitioner’s claim that his health condition put him at imminent risk of

contracting COVID-19, where the petitioner was incarcerated in New Jersey).

      Accordingly, it is ORDERED that the case is TRANSFERRED to the

United States District Court for the Western District of Michigan.


                                             s/Stephanie Dawkins Davis
                                             Stephanie Dawkins Davis
                                             United States District Judge

Dated: August 7, 2020


                         CERTIFICATE OF SERVICE

       I certify that on August 7, 2020 I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system and that I mailed by United
States Postal Service the paper to the following non-ECF participant(s): Dwayne
Leo Powell #261114, Chippewa Correctional Facility, 4269 W. M-80, Kincheloe,
MI 49784.

                                             s/Tammy Hallwood
                                             Case Manager
                                             (810) 341-7887
                                             tammy_hallwood@mied.uscourts.gov




                                         3
